FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JASWINDER SINGH DHILLON,                          No. 10-73926

               Petitioner,                        Agency No. A079-287-633

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Jaswinder Singh Dhillon, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Dhillon’s motion to reopen

as untimely because the motion was filed over four years after the BIA’s final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Dhillon failed to

demonstrate changed circumstances in India to qualify for the regulatory exception

to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d

at 996 (requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73926